IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 147 EM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JOHN JOSEPH KOEHLER, JR.,                   :
                                            :
                    Petitioner              :


                                        ORDER



PER CURIAM

      AND NOW, this 2nd day of November, 2016, the matter is remanded to the Court

of Common Pleas of Bradford County for disposition of Petitioner’s PCRA petition. See

42 Pa.C.S. §9545(a) (“Original jurisdiction over a proceeding under this subchapter

shall be in the court of common pleas.”).